Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 2-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bulow (European Patent Application EP 1 061 685 A2 (CIT ALCATEL [FR]) 20 December 2000 (2000-12-20)).
Regarding claim 1, Bulow teaches a method for the redundant transmission of data by way of light-based communication (Bulow, FIG.1, paragraph 0010 and claims 1 - 4), wherein the method comprises: converting the data into a transmission data stream or stream of bipolar data symbols in a transmission converter (Bulow, FIG. 1: data channels [1] and paragraph 0010), dividing the transmission data stream into at least one transmission-end partial data stream by means of a demultiplexer (Bulow, FIG.2: time units 1 to 6 of channel Chl and channel Ch n; see also paragraph 0011), converting the at least 
Regarding claim 13, Bulow teaches the method as claimed in claim 1, wherein a selection of reception signals is used for converting the at least one received signal into at least one reception-end partial data stream in a calculation module (Bulow, FIG. 1: means for reconstructing the original data signal from the redundant transmitted signal [11] where m>n; see also paragraph 0010).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 8-10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bulow in view of Official notice.
	Regarding claim 8, Bulow does not expressly teach the method as claimed in claim 1, wherein the transmission converter uses a bandpass modulation method as an output signal in the transmission converter and as an input signal in the reception converter.
However, Official notice is taken that using a bandpass modulation/demodulation technique on the transmitter/receiver side, respectively, of a communication system is known in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use bandpass modulation method as an output signal in the transmission converter and as an input signal in the reception converter because it merely amounts to applying a known technique (i.e., bandpass modulation) to a known device (i.e., transmission method of Bulow) ready for improvement to yield predictable results (i.e., data transmission at the transmitting end and data retrieving at the receiving end).
 Regarding claim 9, Bulow does not expressly teach the method as claimed in claim 1, wherein the transmission converter uses a real baseband modulation method as an output signal in the transmission converter and as an input signal in the reception converter.
However, Official notice is taken that using a real baseband modulation/demodulation technique on the transmitter/receiver side, respectively, of a communication system is known in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use real baseband modulation method as an output signal in the transmission 
Regarding claim 10, Bulow does not expressly teach the method as claimed in claim 1, wherein the transmission converter uses a modulation method with a unipolar signal as an output signal in the transmission converter and as an input signal in the reception converter.
However, Official notice is taken that using a modulation method with a unipolar signal technique on the transmitter of a communication system is known in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a modulation method with a unipolar signal as an output signal in the transmission converter and as an input signal in the reception converter because it merely amounts to applying a known technique (i.e., a modulation method with a unipolar signal) to a known device (i.e., transmission method of Bulow) ready for improvement to yield predictable results (i.e., data transmission at the transmitting end and data retrieving at the receiving end).
Regarding claim 12, Bulow does not expressly teach the method as claimed in claim 1, wherein a conditional expected value is used for converting the at least one received signal into at least one reception-end partial data stream in a calculation module.
However, it is known in the art to use conditional expected value to convert received data stream into a partial stream. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a conditional expected value for converting the at least one received signal into at least one reception-end partial data stream because it merely amounts to applying a known technique (i.e., the use conditional expected value to convert received data stream into a partial stream) to a known device (i.e., transmission method of Bulow) ready for improvement to yield predictable results (i.e., retrieving original data stream from a stream with redundancy).

Regarding claim 14, Bulow does not expressly teach the method as claimed in claim 1, wherein weighted constructive combining according to the signal/noise ratio is used for converting the at least one received signal into at least one reception-end partial data stream in a calculation module.
However, it is known in the art to use weighted constructive combining according to the signal/noise ratio to convert received data stream into a partial stream. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a conditional expected value for converting the at least one received signal into at least one reception-end partial data stream because it merely amounts to applying a known technique (i.e., the use weighted constructive combining according to the signal/noise ratio to convert received data stream into a partial stream) to a known device (i.e., transmission method of Bulow) ready for improvement to yield predictable results (i.e., retrieving original data stream from a stream with redundancy).
Regarding claim 15, Bulow does not expressly teach the method as claimed in claim 1, wherein additive constructive combining is used for converting the at least one received signal into at least one reception-end partial data stream in a calculation module.
However, it is known in the art to use additive constructive combining to convert received data stream into a partial stream. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a conditional expected value for converting the at least one received signal into at least one reception-end partial data stream because it merely amounts to applying a known technique (i.e., the use additive constructive combining to convert received data stream into a partial stream) to a known device (i.e., transmission method of Bulow) ready for improvement to yield predictable results (i.e., retrieving original data stream from a stream with redundancy).


Regarding claim 16, Bulow does not expressly teach the method as claimed in claim 1, wherein for transmission via a light-based transmission channel use is made of an intensity modulation with a direct detection during reception.
However, it is known in the art to use intensity modulation with a direct detection during reception in optical communication systems.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use intensity modulation with a direct detection during reception in the method of Bulow because intensity modulation with a direct detection is known to be cost effective and easy to use compared to coherent detection with more complex modulation schemes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MINA M SHALABY/             Examiner, Art Unit 2636